This case is here upon appeal from the county court of Washita county.
Plaintiff in error's motion for a new trial was denied on the 17th day of February, 1913, upon which day final judgment was entered. Whereupon an order was made on that date giving plaintiff 60 days in which to make and serve a case-made upon the defendants in error. On April 28, 1913, an order was made extending the time 60 days for making and serving a case-made.
The period of 60 days first given the plaintiff in error to make and serve a case-made having expired, the court had no power to grant additional time. This is jurisdictional.Korimer v. Collins, 31 Okla. 457, 122 P. 159; Bray v. Bray,25 Okla. 71, 105 P. 200.
This rule follows an unbroken line of authorities from this and other states, and for the reasons given the appeal should be dismissed.
By the Court: It is so ordered. *Page 485